56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Willie L. BAKER, Jr., Plaintiff-Appellant,v.J. M. RATELLE, Defendant-Appellee.
No. 94-56295.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Willie L. Baker, Jr., a California state prisoner, appeals pro se the district court's dismissal with prejudice of his amended 42 U.S.C. Sec. 1983 complaint for failure to comply with the pleading requirements set forth in Fed.  R. Civ. P. 8 and for failure to state a claim.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order filed July 28, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Baker's motion for an extension of time to submit a brief stating why oral argument is necessary is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3